DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are further objected to because Details 300 in Figures 3 and 5D do not agree.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20a” has been used to designate both a bobbin and a bobbin carrier.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are still further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Specification
The disclosure is objected to because of the following informalities:
Proper sectional headings have been omitted
Page 2, lines 1-3: Specific claim numbers have been recited, which is improper.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 2, the phrase at a at a reads awkwardly.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 1 and 17, the phrase at a uniform radial distance from a common braiding centre of the braiding machine is unclear.  How can the carriers be arranged at a uniform radial distance when they would have to travel a serpentine path to form a braid?  
In regards to Claims 4 and 9, the phrase for example renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 17 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Fischer (4716807).
Fischer teaches a braiding machine (Figures 1-3), having: 
a plurality of braiding-material carriers (Figure 4; Detail 55A), which are arranged at a uniform radial distance (the carriers follow a serpentine path, which ebbs and flows from a high distance to a low distance from the center; all carriers would follow this same uniform path) from a common braiding centre (at Detail 12) of the braiding machine around the common braiding 
a drive (Detail 23), which is designed to drive the plurality of braiding-material carriers such that they move around the common braiding centre; and
a control device (Details 100; 94A, 95B, 95C), which is designed to control the drive such that during a braiding process, the speed can be adjusted.  While Fischer essentially teaches the invention as detailed, it fails to specifically address centrifugal force.  What Fischer does address, however, is adjusting the speed of the carrier movement in regards to the amount of material remaining on the carriers, so as to prevent wear.  This wear is well known in the art as being caused by centrifugal forces acting on the braiding-material carriers.  Braiding machines have a maximum operational speed which is determined by the centrifugal forces on the carriers.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the centrifugal force acting on at least one of the braiding-material carriers would remain at least nearly constant since the speed is increased based on the amount of material remaining (Field of the Invention).  Again, the limits of speed on a braiding machine are determined by the centrifugal forces experienced by the carriers.  This force is determined by the weight present and the speed of movement.  As the weight decreases, and the speed is increased, the centrifugal forces obviously would be kept constant by Fischer.
Fischer would likewise, obviously teach the method of providing the above braiding machine, driving, and speed control.  Again, the purpose of Fischer is to adjust speed based on the amount of material, to maximize efficiency of braiding.
In regards to Claim 2, Fischer teaches the drive is designed to drive the plurality of braiding-material carriers such that they rotate around the common braiding centre at an 
In regards to Claim 3, Fischer teaches the control device is designed to control the drive of the braiding machine such that the plurality of braiding-material carriers rotate around the common braiding centre at the adjusted speed (Field of the Invention).
In regards to Claim 4, Fischer teaches the control device is designed to adjust the adjustable speed repeatedly during a braiding process (Column 6, lines 1-26; senses as the carrier passes the sensor; passes repeatedly during the braiding process).
In regards to Claim 5, Fischer teaches the control device is designed to control the drive such that a centrifugal force acting maximally on at least one of the braiding-material carriers remains at least nearly constant (the adjustment in speed is performed on all carriers, so this would be true for at least one as required).
In regards to Claim 6, Fischer teaches the control device is designed to control the drive as a function of the mass of at least one of the braiding-material carriers carrying the braiding material (indirectly, the mass would be based on the amount of material, so if there is less material, there is less mass).
In regards to Claim 7, Fischer teaches the control device is designed to control the drive as a function of the mass of the braiding-material carrier with the greatest mass of the plurality of braiding-material carriers (This would have to be the case, or the braiding machine would operate above its maximum speed; maximum speed is determined by the amount of material and the speed; if the speed is determined by the lowest amount in a carrier, then the carrier with the 
In regards to Claim 8, Fischer teaches further having at least one sensor, which is designed to detect the filling level of at least one of the braiding-material carriers with braiding material (Details 90A, 90B).
In regards to Claim 9, Fischer teaches the at least one sensor is designed to detect the filling level of at least one of the braiding-material carriers repeatedly during a braiding process (Column 6, lines 1-26; senses as the carrier passes the sensor; passes repeatedly during the braiding process).
In regards to Claim 10, Fischer teaches the control device is designed to deduce the mass of the at least one braiding-material carrier from the detected filling level of the at least one braiding-material carrier (indirectly, the amount of material would be equivalent to a mass, and the control device receives information on the amount and adjusts the speed accordingly; Summary of the Invention connects weight to the amount of material).
In regards to Claim 11, Fischer teaches the control device is designed to adjust the adjustable speed such that the adjustable speed rises linearly during a braiding process insomuch as the material is pulled off linearly, and the sensing is performed continuously.
In regards to Claim 12, Fischer teaches the adjustable speed rises linearly during a braiding process as a function of a fixed setting in the braiding machine (the fixed setting is adjusting speed based on the amount of material present).
In regards to Claim 13, Fischer teaches the adjustable speed rises linearly during a braiding process as a function of the mass of at least one of the braiding-material carriers 
In regards to Claim 14, Fischer teaches the adjustable speed rises linearly during a braiding process as a function of the filling level of at least one of the braiding-material carriers insomuch as the material is pulled off linearly, and the sensing is performed continuously.
Claims 15 and 16 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Fischer in view of Lange (5111646).
While Fischer essentially teaches the invention as detailed above, it fails to specifically teach having at least one unbalance sensor to determine an imbalance of a plurality of carriers on rotation around the common centre.  Lange, however, teaches that it is well known to provide such imbalance sensors to determine an imbalance of a plurality of carriers on rotation around a common center (Column 5, lines 56-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized such an imbalance sensor, so as to prevent damage caused by the carriers being imbalanced.  The maximum speed one operates a braiding machine is based on keeping the carriers balanced.  When unbalanced by centrifugal forces, the carrier tilts, causing wear on the track and foot of the carrier.  The ordinarily skilled artisan knows this, understands this, and would obviously appreciate the benefits of monitoring carriers for such imbalance.  Lange teaches wrapping, but the same environment of carriers rotating around a common center is present, and improved, by the use of imbalance sensors.
In regards to Claim 16, Lange teaches the control device is designed to take account of the determined imbalance in the control of the drive (Column 5, lines 56-65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, Classen et al (4903473) Abstract teaches consideration of centrifugal forces on rotating carriers, and Owen (20150275409) Figures 5a, 5b teaches sensing imbalances.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732